Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to amendment filed 10/3/2022. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 10/3 have been fully considered but they are not persuasive. 
Double Patenting
In response. The TD has been approved.

Claims objections: withdrawn

USC 101
Regarding non-statutory subject matter rejection
In response. In claim 18, a computer readable storage medium is not defined to be hardware in the spec (i.e., [0136], [0137], “may” include …) and can include carrier wave. Therefore, the claim is not statutory. The 101 non-statutory rejection remains. 
 
USC 103 
Regarding references of record fails to teach “semantic relationships between pairs of extracted entities” and “after clustering” in claim 1 (similarly, claims m10 and 18)
In response. Combination of Basak and Decary teaches the above claim limitations. For example, the iterative tree generation procedure in Basak interprets clustering and “inferring, after clustering”.  The steps of forming clusters and extracting attributes are executed repeatedly until a threshold is met (e.g., Fig 1). The nodes determined at an iteration defines the clusters. Generation of new child node at the next iteration requires the linking relationships and a subset of features being determined among nodes of the present tree structure. Thus, the node generation activity at the next iteration interprets “after clustering” with respect to clusters determined at the current iteration. 
The step of computing new nodes in construction of the tree structure in Basak interprets inferring the addional semantic relationships between pairs of extracted entities for the cluster using inference engines. In the office action, the selected attributes for clustering in computing new child nodes describe the additional semantic relationships and a degree of similarity computed for the data set in clustering interprets pairs of extracted entities. In addition, determination of the attribute ranges is used for iteratively adjusting the tree structure with new nodes and thus, a step in inferring addional semantic relationships. The process further includes steps, such as, segmenting data, evaluating child nodes and selecting attributes. 
The meanings of the terms, domain-specific and domain independent, essential to the invention, are not defined in the claims. Under BRI, determination of the attribute range can be viewed as a domain specific engine, while segmenting data set, evaluating child nodes and selecting the attribute for clustering are an example of a domain independent inference engine. In addition, it is not clear whether the generated clusters functionally impact the step, “inferring … addional semantic relationships”.

Suggestion: Claim 1 (similarly, claims 10 and 18) may be amended to provide (1) a definition for the terms, domain-specific and domain independent, and (2) descriptions of how the generated clusters functionally affect inferring additional semantic relationships.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. Claim 18 is directed to a computer program product comprising a computer readable storage medium. A computer readable storage medium is not defined to be hardware in the spec (i.e., [0136], “… may include any number of persistent storage devices …”, or [0137], “…may include magnetic media …” -- the term “may” not an explicit and a deliberate definition) and can include carrier wave. The claim is not statutory. The claim may be amended to include ‘non-transitory’. Claims 19-20 are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basak et al. (“Interpretable Hierarchical Clustering by Constructing an Unsupervised Decision Tree”, IEEE KDE, 2005, pp 121-132), in view of Decary et al. (US 20070027872).

1. A method of generating a semantic representation for storage in a semantic database (Basak: e.g., page 122, Fig 1, generating a decision tree, DT, representation based on attributes of data sets, where the set of data records and structural parameters interpret a semantic database) comprising:

determining semantic relationships among the extracted entities 
(Basak: e.g., page 123, sec 4.1, determining the importance measure of attributes EQ (6) based on degree of similarity of data points EQ (4), where the importance measure attributes are an example of semantic relationships);
clustering semantically related entities into one or more clusters based on the determined semantic relationships 
(Basak: e.g., page 122, Fig 1, clustering data records of a node in the breath-first order based on the importance measure of attributes into clusters, where the data set associated with a node interpret semantically related entities);
Inferring, after clustering, additional semantic relationships to add to the determined semantic relationships for the one or more clusters (Basak: e.g., page 122, Fig 1, page 123, sec 4.1, iteratively determining new nodes by selecting attributes for clustering at nodes with respect to minimum inhomogeneity, where determined attributes for the next iteration of clustering in evaluating the new child nodes are an example of an additional semantic relationships and Fig 1, to iteratively compute the degree of similarity with attributes of the nodes  construction of the DT interprets to add to the determined semantic relationships for clusters, where iterative construction of the tree structure by evaluating new nodes at the next iteration to the tree structure of the current iteration interprets after clustering), comprising for a respective cluster (Basak: e.g., page 122, sec 2, par 1, at each node):
applying a plurality of inference engines to the cluster, wherein at least one
inference engine is a domain-specific inference engine and at least one inference
engine is a domain-independent inference engine
(Basak: e.g., page 122, Fig. 1, applying clustering to construct decision trees, where the process of determining the attribute ranges is an example of domain specific inference engine and the rest processes including segmenting data set, evaluting child nodes, selecting the attribute for clustering are an example of a domain independent inference engines);
inferring the additional semantic relationships between pairs of extracted entities
for the cluster using the plurality of inference engines (Basak: e.g., page 122, Fig 1, col 1, par 2, determining the selected attribute on a node based on the degree of similarity among the associated data set for clustering following the processes of segmentation and determination of value ranges, where page 123, sec 4.1, the degree of similarity computed among data points interprets between pairs of extracted entities and where the selected attributes for clustering in evaluting new child nodes are an example of additional semantic relationships); and
adding the additional semantic relationships to the semantic representation for
storage in the semantic database (Basak: e.g., page 122, Fig 1, iteratively computing the updated DT with new selected attributes being added for the next iteration of clustering).
Basak does not expressly disclose, but Decary discloses extracting entities identified in a plurality of data artifacts (Decary: e.g., Abstract, extracting information, including the formal names, from the web pages, where the extracted information is an example of entities). Nonetheless, extraction of data corpus from sources is a common practice. It would have been obvious for one of ordinary skill at the time of the invention to combine Decary with Basak because entity extraction is indispensable to the data organization framework of Basak.

10. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Decary teaches a system (e.g., Fig. 4, [0048], computer apparatus executing the databases of web domain operations over [0031], the internet network for world wide web, which interprets a parallel processing facility).

18. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Decary teaches a computer program product (e.g., Fig. 4, computer apparatus, storages, databases, [0031], the internet network for the world wide web interprets a distributed computing system).

2, 11 and 19, wherein the method further comprises: inferring new semantic relationships based on the additional semantic relationships added to the semantic representation (Basak: e.g., page 122, Fig 1, iteratively computing the DT with the selected new attributes); and adding the new semantic relationships to the semantic representation (Basak: e.g., page 122, Fig 1, the new attribute being added to the updated DT).

4 and 13, wherein the method further comprises: retrieving the data artifacts from at least one selected from the group consisting of a database, a web source, a file system, and a storage facility (Decary: e.g., [0056], retrieving web pages from web sites); normalizing content of the retrieved data artifacts (Decary: e.g., [0237], normalizing data extracted, Abstract, from web pages to be stored in a database); applying natural language processing to identify the entities in each data artifact and to determine semantic relationships between the entities (Decary: e.g., Abstract, using natural language processing to extract formal names from web pages and produce working set of people and organization names); and creating a structured representation of the identified entities and the determined semantic relationships (Basak: e.g., page 122, Fig. 1, page 126, Fig. 2, constructing DT with nodes comprising data and connections between nodes representing attributes).

6 and 15, wherein the method further comprises: applying the domain-independent inference engine for inferring the additional relationships based on stored rules, description logic, and semantic analysis (Basak: e.g., page 122, Fig 1, the domain independent steps of clustering based DT construction steps, where Fig 1, the steps describing how to determine attributes or create nodes interprets are an example of stored rules, the procedure shown in Fig 1 interprets description logic and page 123, sec 4.1, determination of the importance measure of attributes based on distances among data is an example semantic analysis).

7 and 16, wherein the domain-independent inference engine utilizes at least one selected from a group consisting of a forward chaining technique, a backward
chaining technique, and Bayesian reasoning (Basak: e.g., page 122, Fig 1, the DT construction is an example of a forward chaining technique).

8 and 17, wherein the method further comprises at least one selected from a group consisting of: inferring the additional semantic relationships based on heuristics; and inferring the additional semantic relationships based on probabilistic graph matching techniques (Basak: e.g., page 122, Fig 1, the use of clustering approach for DT node construction is an example of heuristics).

9. The method of claim 1, wherein entities are clustered based on at least one selected from a group consisting of semantic analysis and syntactic analysis (Basak: e.g., page 122, Fig 1, the clustering based on attributes interprets a semantic analysis).

Claim 3, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basak, in view of Decary, further in view of Marchisio et al. (US 20070156669).

3, 12 and 20, wherein the method further comprises: optimizing the semantic database containing the additional semantic representations Basak: e.g., page 122, Fig 1, page 123 sec 4.1, optimizing the importance measure of attributes to create nodes in DT interprets optimizing the semantic database containing the additional semantic representations).
Combination of Basak and Decary does not expressly disclose, but Marchisio discloses “query operations using parallel processing” (Marchisio: e.g., [0130], parallel processing applied in performing indexing and query processing). Basak teaches breath first DT construction. It would have been obvious for one of ordinary skill at the time of the invention to combine Marchisio with the extended Basak to improve the efficiency in attribute selection and in response of requests for processing complex datasets of different domains in Basak.

Allowable Subject Matter
Claims 5 and 14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., 
Reference Sweeney et al. (US 8495001) teaches generating virtual concept definitions in a tree structure based on synthesis of concept definitions and relationships from domains and thus, extracting entities form artifacts and constructing semantic relationships in the claims. 
Reference Zhang et al. (“Ontology-based semantic retrieval for engineering domain knowledge”, Neurocomputing, 2013, pp 382-391) teaches domain ontology- based knowledge retrieval including generating extended queries by extracting ontology or domain concepts generated from clustering of term graphs (e.g., Fig 1, Zhang) and thus, the concept of inferring additional semantic relationships after clustering. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	October 24, 2022